     Case 5:21-cv-00411-JWH-SHK Document 1 Filed 03/08/21 Page 1 of 18 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    Thomas E. Wheeler (SBN 308789)
 3    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
      21550 Oxnard St. Suite 780,
 4
      Woodland Hills, CA 91367
 5    Phone: 323-306-4234
 6
      Fax: 866-633-0228
      tfriedman@toddflaw.com
 7    abacon@toddflaw.com
 8    twheeler@toddflaw.com
      Attorneys for Plaintiffs
 9
                         UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11
     JAMES ANDREWS and CARMEN               )    Case No.
12   ANDREWS, individually and on behalf )
13   of all others similarly situated,      )    CLASS ACTION
                                            )
14   Plaintiffs,                            )    COMPLAINT FOR VIOLATIONS
15                                          )    OF:
            vs.                             )
16                                               1.   NEGLIGENT VIOLATIONS OF
                                            )
                                                      THE TELEPHONE
17   BOOK VIP MARKETING INC., and )                   CONSUMER PROTECTION
18   DOES 1 through 10, inclusive, and each )         ACT [47 U.S.C. §227(b)];
     of them,                               )    2.   WILLFUL VIOLATIONS OF
19                                                    THE TELEPHONE
                                            )         CONSUMER PROTECTION
20   Defendant.                             )         ACT [47 U.S.C. §227(b)];
                                            )    3.   NEGLIGENT VIOLATIONS OF
21                                                    THE TELEPHONE
                                            )         CONSUMER PROTECTION
22                                          )         ACT, 47 U.S.C. §227(c)
                                            )    4.   WILLFUL VIOLATIONS OF
23                                                    THE TELEPHONE
                                            )         CONSUMER PROTECTION
24                                          )         ACT, 47 U.S.C. §227(c)
                                            )    5.   RECORDING OF
25                                                    CONFIDENTIAL
                                            )         INFORMAION [CAL. PENAL
26                                          )         CODE § 632.7].
27                                          )
                                            )    DEMAND FOR JURY TRIAL
28



                               CLASS ACTION COMPLAINT
                                           -1-
     Case 5:21-cv-00411-JWH-SHK Document 1 Filed 03/08/21 Page 2 of 18 Page ID #:2




 1         Plaintiffs James Andrews and Carmen Andrews (“Plaintiffs”), individually
 2   and on behalf of all others similarly situated, alleges the following upon
 3   information and belief based upon personal knowledge:
 4                                NATURE OF THE CASE
 5         1.      Plaintiffs bring this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of BOOK VIP MARKETING INC.
 8   (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiffs on
 9   Plaintiffs’ cellular telephone in violation of the Telephone Consumer Protection
10   Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations, including the
11   National Do-Not-Call provisions, thereby invading Plaintiff’s privacy.
12         2.      Plaintiffs also bring this action, individually and on behalf of all others
13   similarly situated, in connection with Defendant’s practice of recording calls to
14   consumers without having first notified said consumers or obtaining their consent
15   to have the call recorded, in violation of the California Invasion of Privacy Act
16   (“CIPA”), Cal. Penal Code § 632.7.
17         3.      The CIPA, Cal. Penal Code § 632.7 prohibits one party to a telephone
18   call from intentionally recording the conversation without the knowledge or
19   consent of the other while the person being recorded is on a cellular telephone.
20   Penal Code § 632.7 is violated the moment the recording is made without the
21   consent of all parties thereto, regardless of whether it is subsequently disclosed.
22   The only intent required by Penal Code § 632 is that the act of recording itself be
23   done intentionally. There is no requirement under California Penal Code § 632.7
24   that the communication be confidential. Plaintiffs allege that Defendant continue
25   to violate Penal Code § 632.7 by impermissibly recording its telephone
26   conversations with California residents while said residents are on cellular
27   telephones.
28



                                  CLASS ACTION COMPLAINT
                                                -2-
     Case 5:21-cv-00411-JWH-SHK Document 1 Filed 03/08/21 Page 3 of 18 Page ID #:3




 1                              JURISDICTION & VENUE
 2         4.      Jurisdiction is proper under 28 U.S.C. § 1331 because this matter
 3   arises out of a question of federal law, in particular the Telephone Consumer
 4   Protection Act, 47. U.S.C. § 227 et seq.. The Court has supplemental jurisdiction
 5   over Plaintiffs’ CIPA claims.
 6         5.      Venue is proper in the United States District Court for the Central
 7   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Plaintiffs reside
 8   within the County of Riverside and Defendant purposefully availed themselves of
 9   this jurisdiction by targeting telemarketing efforts towards Plaintiffs who reside in
10   California.
11                                        PARTIES
12         6.      Plaintiff JAMES ANDREWS is a natural person residing in Banning,
13   California and is a “person” as defined by 47 U.S.C. § 153 (39).
14         7.      Plaintiff CARMEN ANDREWS is a natural person residing in
15   Banning, California and is a “person” as defined by 47 U.S.C. § 153 (39).
16         8.      Defendant, BOOK VIP MARKETING INC. (“Defendant”) is seller
17   and marketer of vacations and is a “person” as defined by 47 U.S.C. § 153 (39).
18         9.      The above-named Defendant, and its subsidiaries and agents, are
19   collectively referred to as “Defendants.” The true names and capacities of the
20   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
21   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
22   names. Each of the Defendants designated herein as a DOE is legally responsible
23   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
24   Complaint to reflect the true names and capacities of the DOE Defendants when
25   such identities become known.
26         10.     Plaintiffs are informed and believe that at all relevant times, each and
27   every Defendant was acting as an agent and/or employee of each of the other
28   Defendants and was acting within the course and scope of said agency and/or


                                 CLASS ACTION COMPLAINT
                                              -3-
     Case 5:21-cv-00411-JWH-SHK Document 1 Filed 03/08/21 Page 4 of 18 Page ID #:4




 1   employment with the full knowledge and consent of each of the other Defendants.
 2   Plaintiffs are informed and believe that each of the acts and/or omissions
 3   complained of herein was made known to, and ratified by, each of the other
 4   Defendants.
 5                              FACTUAL ALLEGATIONS
 6           11.   On or about November 2020, Defendant contacted Plaintiff Carmen
 7   Andrews on her cellular telephone number ending in -5696, in an attempt to solicit
 8   Plaintiff Carmen Andrews to purchase Defendant’s services.
 9           12.   The area code of Plaintiff Carmen Andrews’s cellular telephone
10   number is 760 which is associate with the southeastern and southernmost portions
11   of California.
12           13.   Defendant called Plaintiff Carmen Andrews twice within a thirty (30)
13   day period, both times seeking to advertise its vacation plans.
14           14.   Plaintiff Carmen Andrews’s cellular telephone number ending in -
15   5696 has been registered on the National Do-Not-Call Registry since January 2,
16   2016.
17           15.   On or about November 2020, Defendant also contacted Plaintiff James
18   Andrews on his cellular telephone number ending in -3537, in an attempt to solicit
19   Plaintiff James Andrews to purchase Defendant’s services.
20           16.   The area code of Plaintiff James Andrews’s cellular telephone number
21   is 760 which is associate with the southeastern and southernmost portions of
22   California.
23           17.   Defendant called Plaintiff James Andrews twice within a thirty (30)
24   day period, both times seeking to advertise its vacation plans.
25           18.   Plaintiff James Andrews’s cellular telephone number ending in -3537
26   has been registered on the National Do-Not-Call Registry since August 9, 2010.
27           19.   Defendant used an “automatic telephone dialing system” as defined
28   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiffs seeking to solicit its services.


                                  CLASS ACTION COMPLAINT
                                                -4-
     Case 5:21-cv-00411-JWH-SHK Document 1 Filed 03/08/21 Page 5 of 18 Page ID #:5




 1         20.    Plaintiffs confirmed that Defendant placed the calls to Plaintiffs when
 2   Plaintiffs answered the phone calls. During the phone calls, Defendant confirmed
 3   that Defendant was calling Plaintiffs, that Defendant had failed to honor the
 4   National Do-Not-Call Registry, that Defendant had made the calls using an
 5   automatic telephone dialing system, and, at the end of the calls, that Defendant had
 6   recorded the calls with Plaintiffs without informing Plaintiffs it was recording the
 7   calls and obtaining their consent for such recordation.
 8         21.    Defendant’s calls constituted calls that were not for emergency
 9   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
10         22.    Defendant’s calls were placed to telephone numbers assigned to a
11   cellular telephone service for which Plaintiffs incur a charge for incoming calls
12   pursuant to 47 U.S.C. § 227(b)(1).
13         23.    During all relevant times, Defendant did not possess Plaintiffs’ “prior
14   express consent” to receive calls using an automatic telephone dialing system or an
15   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
16   227(b)(1)(A).
17         24.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
18   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
19         25.    Plaintiffs received numerous solicitation calls from Defendant within
20   a 12-month period.
21         26.    During each conversation between Plaintiffs and Defendant, Plaintiffs
22   maintained a reasonable expectation of privacy. That is, Plaintiff had a reasonable
23   expectation during his phone conversations with Defendant that the conversations
24   would neither be recorded nor overheard.
25         27.    Defendant intentionally recorded their calls with Plaintiffs through the
26   use of an electronic device without having first obtaining Plaintiffs’ consent to be
27   recorded or otherwise notifying Plaintiffs that the call was being recorded, thereby
28   violating the CIPA, Cal. Penal Code § 632.7.


                                CLASS ACTION COMPLAINT
                                             -5-
     Case 5:21-cv-00411-JWH-SHK Document 1 Filed 03/08/21 Page 6 of 18 Page ID #:6




 1         28.    Upon information and belief, and based on Plaintiffs’ experiences of
 2   being called by Defendant despite having no prior relation to Plaintiffs whatsoever,
 3   and at all relevant times, Defendant failed to establish and implement reasonable
 4   practices and procedures to effectively prevent telephone solicitations in violation
 5   of the regulations prescribed under 47 U.S.C. § 227(c)(5).
 6                               CLASS ALLEGATIONS
 7         29.    Plaintiffs bring this action individually and on behalf of all others
 8   similarly situated, as a member of three proposed classes
 9         30.    The class concerning the ATDS claim for no prior express consent
10   (hereafter “The ATDS Class”) is defined as follows:
11
                  All persons within the United States who received any
12                solicitation/telemarketing   telephone   calls    from
13                Defendant to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
14
                  system or an artificial or prerecorded voice and such
15                person had not previously consented to receiving such
16
                  calls within the four years prior to the filing of this
                  Complaint.
17
18         31.    Plaintiffs represent and are members of The ATDS Class consisting
19   of all persons within the United States who received any solicitation/telemarketing
20   telephone calls from Defendant to said person’s cellular telephone made through
21   the use of any automatic telephone dialing system or an artificial or prerecorded
22   voice and such person had not previously not provided their cellular telephone
23   number to Defendant within the four years prior to the filing of this Complaint.
24         32.    The class concerning the DNC claims for the calls in violation of the
25   do-not-call provisions of the TCPA (hereafter “The DNC Class”) is defined as
26   follows:
27
                  All persons within the United States whose telephone
28
                  numbers were listed on the National Do-Not-Call


                                CLASS ACTION COMPLAINT
                                             -6-
     Case 5:21-cv-00411-JWH-SHK Document 1 Filed 03/08/21 Page 7 of 18 Page ID #:7




 1                 Registry for at least thirty (30) days, but who received at
                   least two calls in a year by or on behalf of Defendant for
 2                 the purpose of promoting the sale of Defendant’s
 3                 products or services within the four years prior to the
                   filing of this Complaint.
 4
 5          33.    Plaintiffs represents and are members of The DNC Class, consisting
 6   of all persons within the United States whose telephone numbers were listed on the
 7   National Do-Not-Call Registry for at least thirty (30) days, but who received at
 8   least two calls in a year by or on behalf of Defendant for the purpose of promoting
 9   the sale of Defendant’s products or services within the four years prior to the filing
10   of this Complaint.
11          34.    The class concerning Defendant’s recordings of phone calls in
12   violation of Cal. Penal Code § 632.7 (“The CIPA Class”) is defined as follows:
13
14
                   All persons in California whose inbound and outbound
                   telephone conversations were recorded without their
15                 consent and without notification that the calls were being
16                 recorded by Defendant or its agent(s) within the one year
                   prior to the filing of this action.
17
18          35.    Plaintiffs represents and are members of The CIPA Class, consisting
19   of all persons in California whose inbound and outbound telephone conversations
20   were recorded without their consent and without notification that the calls were
21   being recorded by Defendant or its agent(s) within the one year prior to the filing
22   of this action.
23          36.    The ATDS Class, the DNC Class, and the CIPA Class may be referred
24   to collectively hereinafter as “The Classes”.
25          37.    Defendant, its employees and agents are excluded from The Classes.
26   Plaintiffs do not know the number of members in The Classes, but believes the
27   Classes’ members number in the thousands, if not more. Thus, this matter should
28   be certified as a Class Action to assist in the expeditious litigation of the matter.


                                 CLASS ACTION COMPLAINT
                                               -7-
     Case 5:21-cv-00411-JWH-SHK Document 1 Filed 03/08/21 Page 8 of 18 Page ID #:8




 1         38.    The Classes are so numerous that the individual joinder of all of its
 2   members is impractical. While the exact number and identities of The Classes
 3   members are unknown to Plaintiffs at this time and can only be ascertained through
 4   appropriate discovery, Plaintiffs are informed and believe and thereon alleges that
 5   The Classes include thousands of members. Plaintiffs allege that The Classes
 6   members may be ascertained by the records maintained by Defendant.
 7         39.    Plaintiffs and members of The ATDS Class were harmed by the acts
 8   of Defendant in at least the following ways: Defendant illegally contacted Plaintiffs
 9   and The ATDS Class members via their cellular telephones thereby causing
10   Plaintiff and The ATDS Class members to incur certain charges or reduced
11   telephone time for which Plaintiffs and The ATDS Class members had previously
12   paid by having to retrieve or administer messages left by Defendant during those
13   illegal calls, and invading the privacy of said Plaintiffs and The ATDS Class
14   members.
15         40.    Common questions of fact and law exist as to all members of The
16   ATDS Class which predominate over any questions affecting only individual
17   members of The ATDS Class. These common legal and factual questions, which
18   do not vary between ATDS Class members, and which may be determined without
19   reference to the individual circumstances of any Class members, include, but are
20   not limited to, the following:
21                a.     Whether, within the four years prior to the filing of this
22                       Complaint, Defendant made any telemarketing/solicitation call
23                       (other than a call made for emergency purposes or made with
24                       the prior express consent of the called party) to a Class member
25                       using any automatic telephone dialing system or any artificial
26                       or prerecorded voice to any telephone number assigned to a
27                       cellular telephone service;
28                b.     Whether Plaintiffs and The ATDS Class members were


                                 CLASS ACTION COMPLAINT
                                              -8-
     Case 5:21-cv-00411-JWH-SHK Document 1 Filed 03/08/21 Page 9 of 18 Page ID #:9




 1                       damaged thereby, and the extent of damages for such violation;
 2                       and
 3                c.     Whether Defendant should be enjoined from engaging in such
 4                       conduct in the future.
 5         41.    As a person that received numerous telemarketing/solicitation calls
 6   from Defendant using an automatic telephone dialing system or an artificial or
 7   prerecorded voice, without Plaintiffs’ prior express consent, Plaintiffs are asserting
 8   claims that are typical of The ATDS Class.
 9         42.    Plaintiffs and members of The DNC Class were harmed by the acts of
10   Defendant in at least the following ways: Defendant illegally contacted Plaintiffs
11   and The DNC Class members via their telephones registered in the National-Do-
12   Not-Call Registry and failed to have reasonable policies to comply with the Do-
13   Not-Call Registry thereby invading the privacy of said Plaintiffs and The DNC
14   Class members.
15         43.    Common questions of fact and law exist as to all members of The
16   DNC Class which predominate over any questions affecting only individual
17   members of The DNC Class. These common legal and factual questions, which do
18   not vary between DNC Class members, and which may be determined without
19   reference to the individual circumstances of any Class members, include, but are
20   not limited to, the following:
21                a.     Whether, within the four years prior to the filing of this
22                       Complaint, Defendant made two telemarketing/solicitation call
23                       (other than a call made for emergency purposes or made with
24                       the prior express consent of the called party) within a year to a
25                       DNC Class member who was registered on the National Do-
26                       Not-Call Registry for at least 30 days;
27                b.     Whether Plaintiffs and The DNC Class members were damaged
28                       thereby, and the extent of damages for such violation; and


                                 CLASS ACTION COMPLAINT
                                              -9-
     Case 5:21-cv-00411-JWH-SHK Document 1 Filed 03/08/21 Page 10 of 18 Page ID #:10




 1                 c.     Whether Defendant should be enjoined from engaging in such
 2                        conduct in the future.
 3          44.    As a person that received two telemarketing/solicitation calls from
 4    Defendant within a year while being registered on the National Do-Not-Cal
 5    Registry, Plaintiffs are asserting claims that are typical of The DNC Class.
 6          45.    Plaintiffs and members of The CIPA Class were harmed by the acts
 7    of Defendant in at least the following ways: Defendant, either directly or through
 8    its agents, illegally recorded inbound and outbound cellular telephone
 9    conversations without their consent and without giving them prior notice of the
10    recording within the one year prior to the filing of this action, thereby running afoul
11    of CIPA Class members’ reasonable expectations of privacy and causing them
12    damage.
13          46.    Common questions of fact and law exist as to all members of The
14    CIPA Class which predominate over any questions affecting only individual
15    members of The CIPA Class. These common legal and factual questions, which
16    do not vary between CIPA Class members, and which may be determined without
17    reference to the individual circumstances of any Class members, include, but are
18    not limited to, the following:
19                 a.     Whether Defendant has a policy of recording incoming or
20                        outgoing calls;
21                 b.     Whether Defendant has a policy of recording incoming or
22                        outgoing calls initiated to or from a cellular telephone;
23                 c.     Whether Defendant discloses to callers or obtains their consent
24                        that their incoming or outgoing telephone conversations were
25                        being recorded;
26                 d.     Whether Defendant’s policy of recording incoming or outgoing
27                        calls to cellular telephones constitutes a violation of the CIPA,
28                        Cal. Penal Code § 632.7;


                                  CLASS ACTION COMPLAINT
                                               - 10 -
     Case 5:21-cv-00411-JWH-SHK Document 1 Filed 03/08/21 Page 11 of 18 Page ID #:11




 1                 e.    Whether Plaintiffs and The CIPA Class were damaged thereby,
 2                       and the extent of damages for such violations; and
 3                 f.    Whether Defendant should be enjoined from engaging in such
 4                       conduct in the future.
 5          47.    As a California resident whose telephone communications from
 6    Defendant were recorded without consent or notice, Plaintiffs are asserting claims
 7    that are typical of The CIPA Class because every other member of The CIPA Class,
 8    like Plaintiff, was a person in California who was exposed to practically identical
 9    conduct, and they are entitled to the greater of either $5,000 in statutory damages
10    or three times the amount of actual damages for each violation.
11          48.    Plaintiffs will fairly and adequately protect the interests of the
12    members of The Classes. Plaintiffs have retained attorneys experienced in the
13    prosecution of class actions.
14          49.    A class action is superior to other available methods of fair and
15    efficient adjudication of this controversy, since individual litigation of the claims
16    of all Classes members is impracticable. Even if every Classes’ member could
17    afford individual litigation, the court system could not. It would be unduly
18    burdensome to the courts in which individual litigation of numerous issues would
19    proceed. Individualized litigation would also present the potential for varying,
20    inconsistent, or contradictory judgments and would magnify the delay and expense
21    to all parties and to the court system resulting from multiple trials of the same
22    complex factual issues. By contrast, the conduct of this action as a class action
23    presents fewer management difficulties, conserves the resources of the parties and
24    of the court system, and protects the rights of each Classes member.
25          50.    The prosecution of separate actions by individual Classes members
26    would create a risk of adjudications with respect to them that would, as a practical
27    matter, be dispositive of the interests of the other Classes members not parties to
28    such adjudications or that would substantially impair or impede the ability of such


                                 CLASS ACTION COMPLAINT
                                              - 11 -
     Case 5:21-cv-00411-JWH-SHK Document 1 Filed 03/08/21 Page 12 of 18 Page ID #:12




 1    non-party Classes members to protect their interests.
 2          51.    Defendant has acted or refused to act in respects generally applicable
 3    to The Classes, thereby making appropriate final and injunctive relief with regard
 4    to the members of the Classes as a whole.
 5                              FIRST CAUSE OF ACTION
 6           Negligent Violations of the Telephone Consumer Protection Act
 7                                    47 U.S.C. §227(b).
 8                             On Behalf of The ATDS Class
 9          52.    Plaintiffs repeat and incorporate by reference into this cause of action
10    the allegations set forth above at Paragraphs 1-51.
11          53.    The foregoing acts and omissions of Defendant constitute numerous
12    and multiple negligent violations of the TCPA, including but not limited to each
13    and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
14    47 U.S.C. § 227 (b)(1)(A).
15          54.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
16    Plaintiffs and the ATDS Class Members are entitled an award of $500.00 in
17    statutory damages, for each and every violation, pursuant to 47 U.S.C. §
18    227(b)(3)(B).
19          55.    Plaintiffs and The ATDS Class members are also entitled to and seek
20    injunctive relief prohibiting such conduct in the future.
21                            SECOND CAUSE OF ACTION
22      Knowing and/or Willful Violations of the Telephone Consumer Protection
23                                            Act
24                                    47 U.S.C. §227(b)
25                             On Behalf of The ATDS Class
26          56.    Plaintiffs repeat and incorporate by reference into this cause of action
27    the allegations set forth above at Paragraphs 1-51.
28          57.    The foregoing acts and omissions of Defendant constitute numerous


                                   CLASS ACTION COMPLAINT
                                              - 12 -
     Case 5:21-cv-00411-JWH-SHK Document 1 Filed 03/08/21 Page 13 of 18 Page ID #:13




 1    and multiple knowing and/or willful violations of the TCPA, including but not
 2    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
 3    and in particular 47 U.S.C. § 227 (b)(1)(A).
 4          58.     As a result of Defendant’s knowing and/or willful violations of 47
 5    U.S.C. § 227(b), Plaintiffs and The ATDS Class members are entitled an award of
 6    $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 7    § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 8          59.     Plaintiffs and the ATDS Class members are also entitled to and seek
 9    injunctive relief prohibiting such conduct in the future.
10                                 THIRD CAUSE OF ACTION
11                Negligent Violations of the Telephone Consumer Protection Act
12                                        47 U.S.C. §227(c)
13                              On Behalf of The DNC Class
14          60.     Plaintiffs repeat and incorporate by reference into this cause of action
15    the allegations set forth above at Paragraphs 1-51.
16          61.     The foregoing acts and omissions of Defendant constitute numerous
17    and multiple negligent violations of the TCPA, including but not limited to each
18    and every one of the above cited provisions of 47 U.S.C. § 227(c).
19          62.     As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
20    Plaintiffs and the DNC Class Members are entitled an award of $500.00 in statutory
21    damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5).
22          63.     Plaintiffs and the DNC Class members are also entitled to and seek
23    injunctive relief prohibiting such conduct in the future.
24                                FOURTH CAUSE OF ACTION
25                Knowing and/or Willful Violations of the Telephone Consumer
26                                      Protection Act
27                                     47 U.S.C. §227(c)
28                              On Behalf of The DNC Class


                                  CLASS ACTION COMPLAINT
                                               - 13 -
     Case 5:21-cv-00411-JWH-SHK Document 1 Filed 03/08/21 Page 14 of 18 Page ID #:14




 1          64.      Plaintiffs repeat and incorporate by reference into this cause of action
 2    the allegations set forth above at Paragraphs 1-51.
 3          65.      The foregoing acts and omissions of Defendant constitute numerous
 4    and multiple knowing and/or willful violations of the TCPA, including but not
 5    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c).
 6          66.      As a result of Defendant’s knowing and/or willful violations of 47
 7    U.S.C. § 227(c), Plaintiffs and the DNC Class members are entitled an award of
 8    $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 9    § 227(c)(5).
10          67.      Plaintiffs and the DNC Class members are also entitled to and seek
11    injunctive relief prohibiting such conduct in the future.
12                               FIFTH CAUSE OF ACTION
13                    Violation of the California Invasion of Privacy Act
14                                  Cal. Penal Code § 632.7
15                               On Behalf of The CIPA Class
16          68.      Plaintiffs repeat and incorporate by reference into this cause of action
17    the allegations set forth above at Paragraphs 1-51.
18          69.      Californians have a constitutional right to privacy. Moreover, the
19    California Supreme Court has definitively linked the constitutionally protected
20    right to privacy within the purpose, intent and specific protections of the Privacy
21    Act, including specifically, Penal Code § 632. “In addition, California’s explicit
22    constitutional privacy provision (Cal. Const., 1 § 1) was enacted in part specifically
23    to protect California from overly intrusive business practices that were seen to pose
24    a significant and increasing threat to personal privacy. (Citations omitted). Thus,
25    Plaintiff believes that California must be viewed as having a strong and continuing
26    interest in the full and vigorous application of the provisions of section 632
27    prohibiting the recording of telephone conversations without the knowledge or
28    consent of all parties to the conversation.


                                   CLASS ACTION COMPLAINT
                                                - 14 -
     Case 5:21-cv-00411-JWH-SHK Document 1 Filed 03/08/21 Page 15 of 18 Page ID #:15




 1          70.    California Penal Code § 632.7 prohibits in pertinent part “[e]very
 2    person who, without the consent of all parties to a communication…intentionally
 3    records, or assists in the…intentional recordation of, a communication transmitted
 4    between…a cellular radio telephone and a landline telephone.” Thus, on its face,
 5    California Penal Code § 632.7 precludes the recording of all communications
 6    involving a cellular telephone.
 7          71.    Though similar, California Penal Code § 632 and 632.7 are not
 8    duplicative and protect separate rights. California Penal Code § 632.7 grants a
 9    wider range of protection to conversations where one participant uses a cellular
10    phone or cordless phone.          For example, the “confidential communication”
11    requirement of California Penal Code § 632 is absent from California Penal Code
12    § 632.7.
13          72.    Defendant caused to be employed certain recording equipment on the
14    telephone lines of all employees, officers, directors, agents, and managers of
15    Defendant.
16          73.    Plaintiffs are informed and believes, and thereupon alleges, that all
17    these devises were maintained and utilized to record each and every outgoing
18    telephone conversation over said telephone lines.
19          74.    Said recording equipment was used to record the telephone
20    conversations of Plaintiffs and the members of the CIPA Class utilizing cellular
21    telephones, all in violation of California Penal Code § 632.7.
22          75.    Based on the foregoing, Plaintiffs and the members of the CIPA Class
23    are entitled to, and below herein do pray for, their statutory remedies and damages,
24    including but not limited to, those set forth in California Penal Code § 632.7; and
25    California Penal Code § 637.2.
26          76.    Because this case is brought for the purposes of enforcing important
27    rights affecting the public interest, Plaintiffs and the CIPA Class seek recovery of
28    their attorney’s fees pursuant to the private attorney general doctrine codified in


                                 CLASS ACTION COMPLAINT
                                               - 15 -
     Case 5:21-cv-00411-JWH-SHK Document 1 Filed 03/08/21 Page 16 of 18 Page ID #:16




 1    Code of Civil Procedure § 1021.5, or any other statutory basis.
 2                                PRAYER FOR RELIEF
 3     WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 4                             FIRST CAUSE OF ACTION
 5           Negligent Violations of the Telephone Consumer Protection Act
 6                                   47 U.S.C. §227(b)
 7               • As a result of Defendant’s negligent violations of 47 U.S.C.
 8                §227(b)(1), Plaintiffs and The ATDS Class members are entitled to
 9                and request $500 in statutory damages, for each and every violation,
10                pursuant to 47 U.S.C. 227(b)(3)(B).
11               • Any and all other relief that the Court deems just and proper.
12                           SECOND CAUSE OF ACTION
13      Knowing and/or Willful Violations of the Telephone Consumer Protection
14                                           Act
15                                   47 U.S.C. §227(b)
16               • As a result of Defendant’s willful and/or knowing violations of 47
17                U.S.C. §227(b)(1), Plaintiffs and The ATDS Class members are
18                entitled to and request treble damages, as provided by statute, up to
19                $1,500, for each and every violation, pursuant to 47 U.S.C.
20                §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
21               • Any and all other relief that the Court deems just and proper.
22                            THIRD CAUSE OF ACTION
23           Negligent Violations of the Telephone Consumer Protection Act
24                                   47 U.S.C. §227(c)
25               • As a result of Defendant’s negligent violations of 47 U.S.C.
26                §227(c)(1), Plaintiffs and the DNC Class members are entitled to and
27                request $500 in statutory damages, for each and every violation,
28                pursuant to 47 U.S.C. 227(c)(5).


                                 CLASS ACTION COMPLAINT
                                             - 16 -
     Case 5:21-cv-00411-JWH-SHK Document 1 Filed 03/08/21 Page 17 of 18 Page ID #:17




 1               • Any and all other relief that the Court deems just and proper.
 2                            FOURTH CAUSE OF ACTION
 3      Knowing and/or Willful Violations of the Telephone Consumer Protection
 4                                            Act
 5                                      47 U.S.C. §227(c)
 6               • As a result of Defendants’ willful and/or knowing violations of 47
 7                U.S.C. §227(c)(1), Plaintiffs and the DNC Class members are entitled
 8                to and request treble damages, as provided by statute, up to $1,500,
 9                for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
10               • Any and all other relief that the Court deems just and proper.
11                              FIFTH CAUSE OF ACTION
12                 Violation of the California Invasion of Privacy Act
13                                 Cal. Penal Code § 632.7
14               • For statutory damages of $5,000 per violation of Cal. Penal Code §
15                632.7 for Plaintiffs and each member of The CIPA Class pursuant to
16                Cal. Penal Code § 637.2(a).
17               • Injunctive relief in the form of an order prohibiting Defendant from
18                unilaterally recording telephone conversations, without first
19                informing and receiving consent from the other party to the
20                conversation.
21               • That the Court preliminarily and permanently enjoin Defendant from
22                overhearing, recording, and listening to each and every oncoming and
23                outgoing telephone conversation with California resident, including
24                Plaintiff and The CIPA Class, without their prior consent, as required
25                by Cal. Penal Code § 630, et seq., and to maintain the confidentiality
26                of the information of Plaintiffs and The CIPA Class.
27               • For general damages according to proof.
28               • For costs of suit.


                                  CLASS ACTION COMPLAINT
                                               - 17 -
     Case 5:21-cv-00411-JWH-SHK Document 1 Filed 03/08/21 Page 18 of 18 Page ID #:18




 1                • For prejudgment interest at the legal rate.
 2                • For attorney’s fees and costs pursuant to Cal. Code of Civ. Pro. §
 3                 1021.5.
 4                • For such further relief as this Court deems necessary, just, and proper.
 5                                     JURY DEMAND
 6          77.    Pursuant to the Seventh Amendment to the Constitution of the United
 7    States of America, Plaintiffs are entitled to and demand a trial by jury.
 8
 9
10          Respectfully Submitted this 8th Day of March, 2021.
11                               LAW OFFICES OF TODD M. FRIEDMAN, P.C.
12
                                        By: /s/ Todd M. Friedman
13                                          Todd M. Friedman
14
                                            Law Offices of Todd M. Friedman
                                            Attorney for Plaintiffs
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                  CLASS ACTION COMPLAINT
                                               - 18 -
